PER CURIAM.
It appears that the Supreme Court of this State has heretofore made a decision and ruling in this cause, as see Bridget McGrath et al. v. City of St. Louis & Heman Construction Co., 215 Mo. 191, 114 S. W. 611. That appearing under the provisions of the act of March 30, 1911, amending section 3937, Revised Statutes 1909 (Acts 1911, p. 190), as construed by the Supreme Court in Curtis v. Sexton, 252 Mo. 221, 159 S. W. 512, decided June 2, 1913, the cause must be transferred to the Supreme Court, the Supreme Court.
It is so ordered.
All concur.